Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 04/25/2022. Claims 21-40 are presented for examination.

2.	The e-Terminal disclaimers filed on 04/25/2022 has been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 21-40 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Levy (US Publication No. 2019/0363882) in view of Ronda et al (US Publication No. 2017/0250972), further in view of Creighton IV et al. (US Publication No. 2016/0321751) alone or in combination fails to anticipate or render obvious the claim invention, 	

Levy et al. (prior art on the record) teaches a system that includes a user's cryptographic assertions may be preceded by ledger entries which feature certificates from trusted authorities that tie the keys used for making assertions to the user's identity. Further embodiments provide for a mechanism for disabling further entries posted under a user's key, either automatically or at the user's initiation. Further, the system teaches a request to confirm entries recorded in the trusted ledger associated with the user deciphering key may be transmitted to a trusted authority. In some embodiments, transmitting the request to the trusted authority to confirm entries recorded in the trusted ledger associated with the user deciphering key may include requesting that trusted authority generate a fourth entry and transmit the fourth entry to the ledger management system for recording in the trusted ledger. The fourth entry may be associated with the trusted authority deciphering key and may include a confirmation message and a signature of the confirmation message generated using an enciphering key of the trusted authority. In other embodiments, the fourth entry may be generated based on a confirmation certificate received from a trusted authority and transmitted by a user system to the ledger management system for recordation in the trusted ledger.

Ronda et al. (prior art on the record) teaches a system is configured to: access the first entry based on the first ledger identifier and the first entry address; verify the signature of the identity provider server on the first entry; access the second entry based on the second ledger identifier and the second entry address; verify the signature of the identity provider server on the second entry; generate a confirmation entry for each of the one or more auditor servers within the auditor system, wherein each confirmation entry is based on successful verification of the signature of the identity provider server on the first entry and the signature of the identity provider server on the second entry; and link the first entry address to the second ledger identifier and the second entry address to the first ledger identifier based on the confirmation entry of the one or more auditor servers.

Creighton (prior art on the record) teaches a system that can generate electronic records of financial transactions by bundling a trade report, clearing instructions, etc., into a cryptographic ledger. The settlement system is also able to verify the source (e.g., broker, trader) of the order by using cryptographic hash functions. In some embodiments, a public/private key structure is used to validate whether transactions were made by a particular broker or trader. A validated, or matching, signature guarantees that a particular broker generated and authorized the order instructions. Consequently, brokers no longer require the opportunity to dispute order information in a trade and the traditional review period becomes unnecessary. If, however, the signature is not validated as matching, the trade falls back to the traditional three-day settlement process.

None of the prior art of record teaches the non-obvious feature of the present invention, “obtain a first commitment value associated with an exchange of data and a first digital signature applied to at least the first commitment value; based on a verification of the first digital signature, apply a second digital signature to commitment data that includes the first commitment value and a second commitment value representative of the first digital signature; and transmit, via the communications unit, the commitment data and the second digital signature to a computing system, the computing system being configured to perform operations that, based on a verification of the second digital signature, generate an element of a distributed ledger that includes the commitment data and the second digital signature”, in combined with other limitations as detailed in independent claims. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 21-40 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432